[Cite as V.O. v. S.C.L., 2021-Ohio-683.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

V. O.                                               C.A. No.     29773

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
S. C. L.                                            COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   DR-2019-12-3505

                                  DECISION AND JOURNAL ENTRY

Dated: March 10, 2021



        CALLAHAN, Judge.

        {¶1}     Appellant, S.C.L., appeals a domestic violence civil protection order issued

by the Summit County Court of Common Pleas, Domestic Relations Division. This Court

affirms.

                                               I.

        {¶2}     V.O. sought a domestic violence civil protection order alleging that her

former husband, S.C.L., refused to return their children to her custody, would not allow

her to communicate with them, and was an “unfit parent.” She also alleged that S.C.L. was

mentally abusive, that he “screams at [her] [on] the phone in front of the kids,” and that his

parents were providing most of the care for the children when they were in his custody.

She also claimed that, as a result, she was “scared for [her] life and health and for [her]

children.” Following the ex parte hearing on the petition, a magistrate declined to issue an
                                                 2


ex parte protection order, concluding that S.C.L. did not “pose an immediate and present

danger” to V.O., and scheduled a full hearing on the petition.

       {¶3}    Following the full hearing, a different magistrate granted a one-year domestic

violence protection order restraining S.C.L. from contact with V.O. and the parties’

children, with the exception of scheduled parenting time. The trial court adopted the

magistrate’s decision. On June 8, 2020, S.C.L. filed a motion to set aside a magistrate’s

order pursuant to Civ.R. 53(D)(2). On June 26, 2020, he filed a notice of appeal.1

                                                 II.

                             ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED
       ITS DISCRETION IN FINDING BY A PREPONDERANCE OF THE
       EVIDENCE THAT APPELLANT ENGAGED IN DOMESTIC
       VIOLENCE AS DEFINED BY R.C. 3113.31(A).

                             ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT’S DECISION TO GRANT APPELLEE’S PETITION
       FOR A DOMESTIC VIOLENCE CIVIL PROTECTION ORDER WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶4}    S.C.L.’s two assignments of error, which he has not separately argued, assert

that the trial court’s decision to grant the domestic violence protection order is against the

manifest weight of the evidence.




       1
         The trial court denied S.C.L.’s motion on December 30, 2020, noting that S.C.L. filed a
motion to set aside a magistrate’s order instead of timely objections to a magistrate’s decision and,
in any event, that an appeal was pending.
                                              3


       {¶5}   The procedure applicable to petitions for protection orders is set forth not in

Civ.R. 53, but in Civ.R. 65.1. See generally T.M. v. R.H., 9th Dist. Summit No. 29556,

2020-Ohio-3013, ¶ 5. As this Court has explained,

       Pursuant to Civ.R. 65.1(F)(3), a petition for a civil protection order may be
       referred to a magistrate for determination, but “[a] magistrate’s denial or
       grant of a protection order after full hearing * * * does not constitute a
       magistrate’s order or a magistrate’s decision under Civ.R. 53(D)(2) or (3)
       and is not subject to the requirements of those rules.” Civ.R. 65.1(F)(3)(b).
       A trial court may adopt a magistrate’s denial of a protection order “upon
       review of the order and a determination that there is no error of law or other
       defect evident on the face of the order.” Civ.R. 65.1(F)(3)(c)(ii). Thereafter,
       a party may file written objections “to a court’s adoption, modification, or
       rejection of a magistrate’s denial or granting of a protection order after a full
       hearing * * * within fourteen days of the court’s filing of the order.” Civ.R.
       65.1(F)(3)(d)(i).

(Alterations in original.) T.M. at ¶ 5. A trial court’s order that adopts, modifies, or rejects

a magistrate’s decision to deny or grant a protection order is a final appealable order.

Civ.R. 65.1(G). Nonetheless, “a party must timely file objections to such an order * * *

prior to filing an appeal[.]” Id. Those objections must be specifically tailored to the

procedure set forth in Civ.R. 65.1, and the objecting party must demonstrate “that an error

of law or other defect is evident on the face of the order, or that the credible evidence of

record is insufficient to support the granting or denial of the protection order, or that the

magistrate abused the magistrate’s discretion in including or failing to include specific

terms in the protection order.” Civ.R. 65.1(F)(3)(d)(iii).

       {¶6}   This Court held that an earlier version of Civ.R. 65.1 did not require the filing

of objections as a prerequisite to consideration of the merits on appeal. See, e.g., A.S. v.

P.F., 9th Dist. Lorain No. 13CA010379, 2013-Ohio-4857, ¶ 4, quoting R.C. v. J.G., 9th
                                              4


Dist. Medina No. 12CA0081-M, 2013-Ohio-4265, ¶ 5. With respect to the current version

of the Rule, however, this Court has concluded that filing objections pursuant to Civ.R.

65.1(F)(3)(d) is mandatory. See R.D. v. D.D., 9th Dist. Medina No. 18CA0051-M, 2019-

Ohio-1390, ¶ 4-5; J.Y. v. J.Y., 9th Dist. Medina No. 17CA0037-M, 2018-Ohio-3522, ¶ 4-

5; A.S. v. D.S., 9th Dist. Medina No. 16CA0080-M, 2017-Ohio-7782, ¶ 5-6. See also N.S.

v. E.J., 9th Dist. Summit No. 29657, 2020-Ohio-4971, ¶ 15-16 (declining to address the

merits when the appellant raised issues on appeal that were not raised in objections); T.H.

v. Villoni, 9th Dist. Medina No. 18CA0090-M, 2020-Ohio-3767, ¶ 11 (concluding that the

appellant’s arguments were raised for the first time on appeal when they were not asserted

“in the manner prescribed by Civ.R. 65.1(F)(3)(d)(iii) and (iv)”).

       {¶7}   After the trial court issued the domestic violence protection order in this case,

S.C.L. filed a “Motion to Set Aside Magistrate’s Order,” which provided that it was being

filed “pursuant to Civ.R. 53(D)(2).” Approximately two weeks later, S.C.L. filed a notice

of appeal. This case is governed by Civ.R. 65.1, however, not Civ.R. 53. See T.M. at ¶ 5.

Civ.R. 65.1(F)(3)(b) specifically provides that “[a] magistrate’s denial or granting of a

protection order after full hearing under this division does not constitute a magistrate’s

order * * * under Civ.R. 53(D)(2) * * *.” (Emphasis added.) S.C.L. did not file objections

to the trial court’s adoption of the magistrate’s granting of the domestic violence protection

order as required by Civ.R. 65.1. Compare T.H. at ¶ 11.

       {¶8}   Because S.C.L. did not file objections as required by Civ.R. 65.1, this Court

cannot consider the merits of his arguments on appeal. See A.S. at ¶ 6. See also T.H. at ¶

11. S.C.L.’s assignments of error are, therefore, overruled.
                                                 5


                                                III.

       {¶9}    S.C.L.’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT




HENSAL, P. J.
TEODOSIO, J.
CONCUR.
                                           6



APPEARANCES:

BRIAN A. SMITH, Attorney at Law, for Appellant.

V. O., pro se, Appellee.